COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Gerardo Barrientos v. The State of Texas

Appellate case number:      01-18-00626-CR

Trial court case number:    1548730

Trial court:                248th District Court of Harris County

        Appellant’s court-appointed counsel has filed a brief concluding that this appeal is
frivolous. See Anders v. California, 386 U.S. 738, 744 (1967). Appellant, acting pro se, has
filed a letter, which we construe as a motion requesting access to a copy of the appellate
record for use in preparing a response to appointed counsel’s brief. See Kelly v. State, 436
S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014). Appellant has also requested a copy of
his counsel’s Anders brief and motion to withdraw. We grant the motion.
       We order the trial court clerk, within 10 days from the date of this order, to provide
a copy of the record, including the clerk’s record, the reporter’s record, and any
supplemental records, to appellant. The trial court clerk shall further certify to this Court,
within 15 days of the date of this order, the date upon which delivery of the record to
appellant is made.
       We note that appellant’s current address is:
       Gerardo Barrientos (TDCJ #: 02199209)
       Texas Department of Criminal Justice, Lewis Unit
       777 F.M. 3497
       Woodville, Texas 75990
       We direct the Clerk of this Court to send, at no cost to appellant, a copy of his
court-appointed counsel’s brief and motion to withdraw so that appellant may respond.
       Appellant’s response to his appointed counsel’s brief shall be filed no later than
January 9, 2020. If appellant needs additional time to respond, the Court will consider a
motion to extend time filed on or before January 9, 2020. See TEX. R. APP. P. 10.1(a),
10.5(b).
      It is so ORDERED.


Judge’s signature:    /s/ Julie Countiss
                      Acting individually       Acting for the Court


Date: _December 10, 2019___________________




                                             2